People v Miranda (2022 NY Slip Op 06264)





People v Miranda


2022 NY Slip Op 06264


Decided on November 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
LILLIAN WAN, JJ.


2018-04445
 (Ind. No. 1968/15)

[*1]The People of the State of New York, respondent,
vEugene Miranda, appellant. Patricia Pazner, New York, NY (Sam Feldman of counsel), for appellant.


Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Amanda Iannuzzi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Stephanie Zaro, J.), rendered March 16, 2018, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court did not violate its obligations under CPL 310.30 and People v O'Rama (78 NY2d 270, 277-278) with regard to a jury note, since the jury's request for evidentiary exhibits did not implicate CPL 310.30 or the O'Rama requirements (see People v Herring, 189 AD3d 1614, 1615; People v Nunez-Garcia, 178 AD3d 1087, 1090). Moreover, the defendant's speculation that the court failed to respond to that jury note is insufficient to rebut the presumption of regularity in the proceedings (see People v Taylor, 203 AD3d 1081; People v Nunez-Garcia, 178 AD3d at 1090).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DUFFY, J.P., MALTESE, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court